Citation Nr: 1403601	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-26 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disorder.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel










INTRODUCTION

The Veteran served on active duty from May 1970 to November 1971. 

These matters comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and July 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Board observes that the issue regarding a respiratory disorder was previously characterized as an application to reopen such claim.  In this regard, a May 1972 rating decision denied the Veteran's claim for service connection for a chest condition, determining that residuals of an upper respiratory infection were not found on the last examination.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i) (2013).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, the in-service hospitalization records dated from July 18, 1970 to July 21, 1970 were electronically associated with the file in March 2011.  Such records are relevant as they document the Veteran's hospitalization for an acute respiratory infection.  Consequently, new and material evidence is not necessary to reopen such claim and it is reviewed on a de novo basis.  Therefore, the issue has been characterized as shown on the title page of this decision.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.   Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

While additional VA examination reports were associated with the record in 2014, after the issuance of the most recent supplemental statement of the case in April 2012 pertaining to the Veteran's respiratory disorder and statement of the case in November 2012 pertaining to his bilateral hearing loss, such are irrelevant to the claims on appeal and, therefore, a remand for agency of original jurisdiction (AOJ) consideration of such evidence is not necessary.

The issue of service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Bilateral hearing loss did not manifest within one year of the Veteran's discharge from service and it is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102  , 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In a February 2011 letter, sent prior to the July 2011 rating decision on appeal, the AOJ notified the Veteran of the evidence and information necessary to substantiate his claim for service connection for bilateral hearing loss as well as his and VA's respective responsibilities in obtaining such evidence and information.  The February 2011 letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman. 

Relevant to the duty to assist, all of the Veteran's service treatment and personnel records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

The Veteran was afforded a VA audiological evaluation in February 2011 with respect to the issue decided herein.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546(1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he currently has bilateral hearing loss as a result of his in-service exposure to excessive noise from mortars, rockets, and artillery.  He indicated on his January 2011 claim that when he served with 661 Ordnance Company, he was involved in blowing up old and bad ammunition of all kinds.

The Veteran's service treatment records are negative for hearing loss during service.  Indeed, he offered no complaints of hearing loss; and on separation examination, a whisper test was 15/15 bilaterally.  The Board notes, however, despite the lack of complaints, treatment, or diagnoses referable to bilateral hearing loss during service, the Board finds that the Veteran was exposed to noise during his military service.  In this regard, it was reported that the Veteran was exposed to mortars, rockets, and artillery without hearing protection while working as a supply specialist.  The Board acknowledges that the Veteran is competent to describe the nature and extent of his in-service noise exposure, and his contentions are consistent with his documented service with the Army.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  

The Board further finds that the Veteran has a current diagnosis of a bilateral hearing loss disability per VA regulations.  Specifically, the audiometric findings noted at the February 2011 VA examination reveals auditory thresholds over 40 decibels in at least one frequency.  38 C.F.R. § 3.385.  Likewise, VA treatment records show treatment for bilateral hearing loss.  As such, the matter before the Board turns on a finding of a nexus between the Veteran's bilateral hearing loss and in-service noise exposure.  

After a review of the complete record, the Board finds that the Veteran's bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include his in-service noise exposure, and did not manifest within one year of the Veteran's discharge from service.  As such, service connection for bilateral hearing loss is not warranted.

In this regard, the February 2011 VA examiner opined that the Veteran's bilateral hearing loss is not caused by or a result of military related acoustic trauma.  In support of such opinion, the examiner noted that the results of the separation examination whisper test indicated normal results at 15 on the right and 15 on the left.  The examiner noted that this would be considered to be documentation of hearing sensitivity that is "within normal limits" for VA purposes upon exit from the military.  The examiner noted, however, that this method of testing hearing is not sensitive to evaluating the high frequency hearing, which is the region of hearing that is most susceptible to damage from loud noise exposure.  

The examiner noted that no hearing tests or complaint of, diagnosis of, or treatment for hearing loss were found in the record between the whisper test dated in November 1971 and 2011 (the Veteran's current claim for tinnitus/hearing loss and a medical note indicating that that Veteran has concerns about his hearing).  The examiner noted that the Veteran reported exposure to loud noise during his military service as well as during his non-military career in maintenance without use of hearing protection in either situation.  The examiner therefore opined that in the absence of any complaint of, diagnosis of or treatment for hearing loss within a reasonable time post-active duty and given patient's reports of significant noise exposure outside of the military service as well as in the military, it is the opinion of this examiner that the current hearing loss in both ears is less likely as not (less than 50/50 probability) caused by or a result of military noise exposure. 

The Board accords great probative weight to the February 2011 VA examiner's opinion as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and an audiological examination with diagnostic testing.  Additionally, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.

The Board has also considered the Veteran's lay assertions that his current bilateral hearing loss is related to his in-service noise exposure; however, as a lay person, he is not competent to render such a complex medical opinion.  In this regard, he is competent to describe his current hearing difficulty as well as the nature of his in-service noise exposure; however, as the cause of such a disability involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  Specifically, diagnosing a hearing loss disability for VA purposes involves conducting and interpreting the results of audiologic evaluations, which include audiometric and speech discrimination testing.  Moreover, determining the etiology of such disorder involves consideration of the effect noise has on the inner workings of the ear.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Finally, the Board has considered whether presumptive service connection for bilateral hearing loss is warranted.  However, the first diagnosis of such disability was at the February 2011 VA examination, which is more than one year after the Veteran's separation from service in November 1971.  Furthermore, the Veteran has not alleged a continuity of bilateral hearing loss symptomatology since his military service (notably he has alleged continuous tinnitus symptoms, and such is service-connected) and, at the time of his service separation in November 1971, he did not state that he had hearing loss, and in fact stated that he was in good condition.  Therefore, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his current respiratory disorder had its onset during military service and symptoms have persisted since service.  Indeed he reports that he had several lung infections in service as a result of exposure to real strong gas, in addition to exposure to elements, while his unit was assigned to clean up debris after Typhoon Hester.  The Veteran's service treatment records document several visits, to include a hospitalization for treatment for acute respiratory disease.

Post-service treatment records document diagnoses of chronic obstructive pulmonary disease (COPD), emphysema, chronic bronchitis, and asthma.  In support of his claim, the Veteran submitted an assessment from his private physician K.B., MD that suggests the Veteran's severe COPD is a result from his exposure to tear gas during his service in Vietnam.

The Veteran was afforded a general VA examination in July 2009, and COPD was diagnosed; however no opinion regarding its relation to service was provided, as the examination was for pension purposes.  The Board finds that a remand is required in order to afford the Veteran a VA examination so as to determine the current nature and etiology of his respiratory disorder.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, a VA examination is warranted to determine whether any current respiratory disorder is related to the Veteran's military service, to include the noted in-service complaints of, and treatment for respiratory disorder.

Finally, while on remand, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who has treated him for his respiratory disorder, particularly treatment since February 2012, and, thereafter, all outstanding records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his respiratory disorder, particularly treatment since February 2012.  After securing any necessary authorization from him, obtain all identified records not already contained in the claims file.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R§ 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his respiratory disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(A)  The examiner should identify all current respiratory diagnoses.

(B)  For each currently diagnosed respiratory disorder, the examiner should then render an opinion as to whether it is as least as likely as not that such disorder is related to the Veteran's military service, to include his documented in-service upper respiratory infections and/or his allegations of exposure to gas and the elements during Typhoon Hester.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed respiratory disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


